EXHIBIT WEST PHARMACEUTICAL SERVICES, INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS PLAN DOCUMENT As Amended and Restated Effective as of January 1, 2008 K:\EDGAR\2009\10K\Exhibit 10.19 - Directors NQDC Plan Restatement.doc 1 NON-QUALIFIED DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS (As Amended and Restated Effective January 1, 2008) The Board of Directors of West Pharmaceutical Services, Inc. (the “Company”) hereby adopts the West Pharmaceutical Services, Inc. Non-Qualified Deferred Compensation Plan for
